Appellant in person files a motion for rehearing, insisting that the punishment in this case was excessive and cruel. A recital of the facts is sufficiently made in the original opinion. We are not able to agree with appellant that the punishment meted out to him by the jury is in any way excessive. It is true that appellant is an ignorant, young negro *Page 229 
man, but the cutting of the throat of an innocent child without excuse and because of excessive anger or passion directed at its mother, seems an inexcusable crime. We find nothing in the charge of the court submitting anything to the jury which was contrary to the law or which in any way could have affected or conduced to the penalty given to the appellant. We realize that the taking of human life for crime is a serious matter, but are not allowed to interfere unless for some error in procedure, or failure of proof affecting the result.
The motion for rehearing will be overruled.
Overruled.